Title: From John Quincy Adams to Thomas Boylston Adams, 21 April 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



6.
21. April 1801.

The papers enclosed, are 1. A press copy, of my letter to you dated 28: of last month, which I have hitherto neglected sending you—2. Do: of the Gazette N: 2. which I have sent to your father—This you will peruse and then forward to him—It will not do for publication—The plan I think might be improved so as to make it very useful, for communicating a concise view of European events—But as yet both persons and things are spoken of with a great deal too much freedom for it to meet the public perusal—3. The number 2 of examination upon Hauterive’s book—You may find it dry and tedious, but it will not be without its use; and it is more in the way of my business, than most of the other things I have sent you.
By the last post I received the duplicate of your letter with the annual accounts—The original I have answered by triplicates—It pleases me to hear that the Silesian letters excited some interest, and I wish they were more worthy of the public attention.
I have already written to Mrs: Johnson, that Louisa made me a present of a boy, the 12th: of this month; and that after being dangerously ill the three subsequent days, she had very much recovered, and was quite out of danger.—But as my letter to her may possibly fail on the passage, I will thank you as soon as you receive this to inform Mr: Johnson’s family of this event—The most critical period, the nine days, are now past, and she is as well as would be expected in an ordinary case—Of course much better than I could hope from the threatening symptoms of the first days—It was the prospect of this circumstance, which hurried so much our returning journey from Silesia, and so much abridged the narrative of my last letters; from Breslau to Leipzig. From that time until the birth of the child, we were so far from having encouragements to the hope of a favourable event, that we never ventured to mention her state, to any of our friends in America—Heaven be bless’d for this favour beyond my hopes!
Your’s affectionately.
A.